142 F.3d 440
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Janice L. PIERCE, Plaintiff-Appellant,v.Marvin T. RUNYON, Jr., Postmaster General, United StatesPostal Service, Defendant-Appellee.
No. 97-2465.
United States Court of Appeals,Seventh Circuit.
.Submitted Mar. 12, 1998*.Decided Mar. 13, 1998.Rehearing and Suggestion for Rehearing En Banc Denied May 8, 1998.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division.  No. 94 C 924 George W. Lindberg, Judge.
Before Hon.  RICHARD A. POSNER, Hon.  WALTER J. CUMMINGS, Hon.  KENNETH F. RIPPLE, Circuit Judges.

ORDER

1
Janice L. Pierce, an employee of the United States Postal Service ("Postal Service"), brought this retaliation claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e, et seq.   The Postal Service moved for summary judgment which the district court granted.  Pierce appeals.


2
Pierce's appellate brief does not present comprehensible arguments, nor citations to any authority.  In addition, Pierce fails to state a distinct reason for reversal of the district court's judgment.  An appellant's brief must "contain the contentions of the appellant on the issues presented, and the reasons therefor, with citations to authorities, statutes, and parts of the record relied on."  Fed. R.App. P. 28(a)(6).  We have previously warned pro se litigants that this court will dismiss an appeal that does not contain an identifiable argument or that fails to specify any error in the district court's decision.  United States ex rel. Verdone v. Circuit Court for Taylor County, 73 F.3d 669, 673 (7th Cir.1995);  Brooks v. Allison Div. of Gen. Motors Corp., 874 F.2d 489, 490 (7th Cir.1989).


3
Pierce has failed to make minimally complete and comprehensible arguments for her claims, see Luddington v. Indiana Bell Tel. Co., 966 F.2d 225, 230 (7th Cir.1992), cert. denied, 511 U.S. 1068, 114 S.Ct. 1641, 128 L.Ed.2d 362 (1994);  therefore, she has not satisfied the requirements of Federal Rule of Appellate Procedure 28(a)(6).  Because Pierce has not preserved her claims for appellate review, we dismiss the appeal.  "[S]hould anyone think us too quick to sacrifice substantive justice on the altar of administrative convenience and other bloodless institutional considerations, that a quick perusal of the record has brought to light no indications that the district judge committed any errors."  Luddington, 966 F.2d at 230.


4
DISMISSED.



*
 After an examination of the briefs and the record, we have concluded that oral argument is unnecessary.  Accordingly, the appeal is submitted on the briefs and the record.  See Fed.  R.App. P. 34(a);  Cir.  R. 34(f)